DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Receipt is acknowledged of Amendments and Remarks filed on 11/24/21, an IDS filed on 06/03/21 and a second IDS filed on 10/28/21. Claims 1 and 16 have been amended, no claims have been cancelled or added. Accordingly, claims 1-20 remain pending and under examination on the merit.
NOTE: claim 1 has been amended however the claim identifier has erroneously been recited as (Original). Corrections are required. 

Rejections and/or objections not reiterated from the previous Office Action are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set of rejections and/or objections presently being applied to the instant application.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-8 and 11-20 are rejected under 35 U.S.C. 103 as being unpatentable over Yamashita (US 20150239788) in view of Jennings (US 20140342911) and Konzak et al (6,436,165).  

Yamashita teach fertilizer compositions comprising a microbial blend, nutrients including nitrogen and phosphorous and exotic micronutrients and a kit having one or more compositions for fertilizing (See abstract and [0015]). The nutrients from the fertilizer may be provided to the plant in varying ways, including absorption through the roots or plant foliage (See [0002]). Examples of the exotic micronutrients may be one or more (e.g., 10 or more) of boron (B), cobalt (Co), molybdenum (Mo), etc, (See [0007]). 
The said microbial blend component includes a carrier medium, such as a solid or liquid carrier medium. Liquid carrier mediums include aqueous mediums with or without additional components such as glycerin, alcohol, polymers, organic acids, complex carbohydrates, macronutrients, micronutrients, vitamins & cofactors, liquid fertilizers, liquid substrates, etc, and the like (See [0052]).
Yamashita discloses the sources of nitrogen, phosphorus, exotic micronutrients and exotic macronutrients including potassium. Suitable potassium salts include potassium acetate, potassium citrate, potassium hydroxide, potassium phosphate, etc, (See [0055]-[0064] and [0078]). 
The number of micronutrients in the said compositions is in the range of 1 to 60 and the total amount is in the range of from 0.001 to 500 ppm (See [0083] and [0084]). 
The suitable micronutrients include Fe, Mn, Cu, B, Mo, Co, etc (See [0085]-[0092]). 
The compositions also comprise carbon skeleton energy compounds such as sugars including corn syrup, sucrose, dextrose, fructose, and organic acids including citric acid, succinic acid, malic acid, folic acid, etc (See [0070]). 
Yamashita discloses embodiments wherein the kit comprises separate packages such as pouches or bottles comprising separate amounts of compositions that can be mixed before application (See [0155]-[0162]). 
Yamashita’s disclosed amount of micronutrients in ppm. Jennings teach the amount in mg/L. Yamashita teach adding an acid, however it lacks an express disclosure on the pH levels. This is taught by Konzak et al. 

Jennings teach low-dose, low-concentration formulations of phytotoxic trace inorganic compounds for use in methods and systems to selectively and effectively liquid (See abstract). The said methods and systems use aqueous solutions comprising at least one micronutrient selected from the group consisting of boron, copper, manganese, molybdenum, chloride, zinc compounds, and combinations thereof (See [0011]). To prevent plant growth, a toxic amount of at least one micronutrient is applied (See [0020]).  
Some combinations and concentrations of these nutrients, particularly the micronutrients, can be detrimental or toxic to some plants. Sensitivities to low or high micro-nutrient levels can be expressed in plants as depressed or stunted growth, delayed maturity, incomplete physiological development, cell necrosis, or premature death (see [0040]). Mature growing invasive species can be controlled by micronutrient addition. Selective control of invasive plant species by applied inorganic micro-nutrient-induced phytotoxicity has not been previously reported in the scientific literature. Organic chemical herbicides for control of invasive species are known. Phytotoxicity to plants due to micronutrient imbalances are known (see [0044]).
Jennings further discloses that fertilization by micronutrients is selectively harmful to invasive plants while desirable species are either stimulated or tolerant of the same levels shown to be phytotoxic to the weedy species (See [0048]).
It is disclosed that any micronutrient fertilizer may be used, applied alone or in combination with other micronutrients, or even in combination with macronutrients such as nitrogen, phosphorous, and potassium (See [0049]).
It is disclosed that the amount of the fertilizer composition should be sufficient to achieve its desired effect including eliminating weeds (See [0051]). In one embodiment boron concentration ranging from 0.01 to 50 mg per liter (See [0066]). 
Some combinations and concentrations of these nutrients, particularly the micronutrients, can be detrimental or toxic to some plants. Micronutrients, those elements essential for plant growth and which are needed in only very small (micro) quantities, are boron (B), copper (Cu), iron (Fe), chlorine (Cl), manganese (Mn), molybdenum (Mo) and zinc (Zn). These micronutrients play critical roles in carbohydrate transport, metabolic regulation, osmosis and ionic balance, enzyme and chlorophyll synthesis and function, internal chemical transformations, and cell reproduction/division (see [0093]).

Konzak et al teach foliar fertilizers which include a phosphate ester in concentrations greater than approximately 1/2 molar with water. The fertilizer solutions or mixtures are provided with a water miscible hygroscopic agent which retains the applied fertilizers on the leaf in liquid form by extracting moisture from the atmosphere. Also described are novel methods of use and fertilization using the foliar fertilizer compositions (see abstract).
The said phosphate ester compounds are preferably present in the aqueous fertilizer solution in concentrations from 0.5 to 4 molar. The applied fertilizer sprays in liquid form is maintained on the plant leaf for a sustained period after application, such as 1-7 days (see col. 2, line 43 to col. 3, line 3).
The phosphate esters used as the primary source of phosphorus in the fertilizer solutions can also be provided in a variety of substituted phosphate ester forms. The other ions which provide elements which are of nutritional value to the plants for which a particular fertilizer solution is being formulated. Preferred nutritional elements include copper, iron, magnesium, manganese, cobalt, calcium, and zinc. Ions such as the ammonium ion (NH4+) and others are also useful (See col. 4, lines 57-67). Suitable hygroscopic agents, such as sugars, e.g. sorbitol, may also be added to the said formulations (col. 4, lines 25-43).
The fertilizers can also advantageously be provided with a surfactant such as non-ionic, non-phytotoxic, water miscible or water emulsifiable surfactants are also expected to be suitable as spreading agents (see col. 5, lines 13-29).
The said fertilizer solutions containing phosphate esters are preferably acidic to neutral with pH of approximately 3-7 (See col. 5, lines 52-57).  

           It would have been obvious to a person of ordinary skilled in the art at the time the invention was made to have combined the teachings of Jennings and Konzak et al with that of Yamashita to arrive at the instant invention. It would have been obvious to do so because Yamashita teach a fertilizer composition comprising micronutrients and additives including acids. Yamashita teach the specific nutrients including micronutrients and the additions of organic acids and sugars to improve the formulation. The said formulations may be presented in a kit. Jennings teach low-dose low-concentrations of phytotoxic trace inorganic nutrients including micronutrients which cause phytoxicity of undesired vegetation. Konzak et al teach fertilizer compositions comprising nutrients and additives and wherein suitable pH range for such a fertilizer formulation is from 3-7.  
Regarding the limitation of systemic absorption of claim 2, this is an intended use limitation and has no bearing on the composition. 
Also the low point deliquescence limitation of claim 12 is a property of the composition and is expected to be pre4sent as the combination of references teach the composition of claim 1. 
In other words, the claims would have been obvious because the technique for improving a particular formulation was part of the ordinary capabilities of a person of ordinary skill in the art, in view of the teaching of the technique for improvement in other situations. 
Additionally, the claims would have been obvious because a person of ordinary skill has good reasons to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense. 

Claims 1-7, 9-12 and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Jennings (US 20140342911) in view of Konzak et al (6,436,165) and Jimoh (US 20030004063). 

Jennings and Konzak et al’s teaching are delineated above and incorporated herein. The references teach a formulations comprising one or more micronutrients, an acid and adjuvant and the pH of the composition. However the references lack a specific disclosure on the acid being a mineral acid including HCl. This however would have been obvious from the prior art including Jimoh. 

Jimoh teach a stable, liquid concentrate herbicidal composition comprising a water-soluble herbicide in a continuous aqueous phase and an oil-soluble herbicide in a discontinuous oil phase (See abstract).
The water-soluble herbicide and the oil-soluble herbicide are independently present in a concentration that is biologically effective when the composition is diluted in a suitable volume of water and applied to the foliage of a susceptible plant. The composition further comprises a stabilizing amount of one or more water-soluble chlorides selected from hydrochloric acid, alkali metal chlorides, etc, and one or more surfactants (See [0011]). 
It is disclosed that the pH of the aqueous phase of the composition is in a range that is minimally conducive to chemical degradation of the oil-soluble herbicide. The water-soluble herbicide can, in some cases, naturally provide a pH in the desired range; in other cases an acid, e.g., hydrochloric acid, can be added to adjust the pH (See [0064]). 

           It would have been obvious to a person of ordinary skilled in the art at the time the invention was made to have combined the teachings of Konzak et al and Jimoh with 
As such it would have been obvious to one of ordinary skill in the art to have incorporated the teachings of Konzak et al on the pH levels and compounds to achieve the desired pH as taught by Jimoh into the formulation of Jennings with a reasonable expectation of successfully preparing effective formulations at a suitable concentration range and pH values. 
Regarding the limitation of systemic absorption of claim 2, this is an intended use limitation and has no bearing on the composition. 
Also the low point deliquescence limitation of claim 12 is a property of the composition and is expected to be pre4sent as the combination of references teach the composition of claim 1. 
In other words, the claims would have been obvious because the technique for improving a particular formulation was part of the ordinary capabilities of a person of ordinary skill in the art, in view of the teaching of the technique for improvement in other situations. 

Claims 1-8, 13, 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Davison (US 20140274719). 

Davison teach food-grade fertilizer compositions and method of their use (See abstract). The said fertilizer compositions can be concentrate or ready-to-use liquids, thickened liquids, gels, powders, etc. A ready-to-use composition refers to a product that is applied to a crop without dilution. Concentrate is diluted with water (See [0012]). 
The compositions preferably have a pH from about 5.5 to about 7.5, from about 6 to about 7, or about 6.5 (See [0014]).
The said compositions comprise macronutrients including a phosphorous compound such as phosphoric acid (i.e. a mineral acid) (See [0016]-[0018] and claims 1 and 3). 
The said compositions may include one or more micronutrients. Exemplary micronutrients include zinc, copper, manganese, iron, boron, calcium, magnesium, sulfur, and mixtures thereof. These micronutrients can be provided unchelated, partially chelated, or fully chelated. Exemplary concentrations of elemental zinc in the ready-to-use compositions can include from about 0.03 to about 1% per hundred-weight; elemental copper in the ready-to-use compositions is present from about 0.035 to about 0.07% per hundred-weight; manganese is present from about 0.01 to about 1% per hundred-weight; iron is present from about 0.1 to about 1% per hundred-weight and boron is present from about 0.1 to about 1% per hundred-weight (See [0022]-[0027]). 
Davison teach a method of fertilizing comprising applying a fertilizer composition to a seed at a rate of about 0.5 to about 25 gallons per acre, wherein the fertilizer 2O5; iii. from about 0.1 to about 30% of a potassium-containing material as measured as the concentration of K2O; iv. from about 0.1 to about 1% of a micronutrient selected from the group consisting of zinc, copper, iron, manganese, boron, calcium, magnesium, sulfur, and mixtures thereof; and v. from about 1 ppm to about 5 ppm of a plant growth regulator (See claim 1 and [0040]-[0042]).  
The said compositions may optionally include additional materials such as macronutrients, vitamins, amino acids, carbohydrates, polysaccharides, beneficial microorganisms, and mixtures thereof, including lactose, sorbitol, sucrose, dextrose, fructose, succinic acid, ascorbic acid, etc, (See [0033[-[0037]). 
Davison also teach that the said compositions include at least one plant growth regulator, such as auxins, cytokinins, ethylene, gibberellins, etc, (See [0031]).

It would have been prima facie obvious to a person of ordinary skilled in the art at the time the invention was made to have followed the teachings of Davison to arrive at the instant invention. One of ordinary skill in the art would have been motivated to follow Davison’s method to make and use the claimed compositions because Davison teaches a fertilizer composition comprising nutrients including micronutrients and suitable additives for a ready-to-use liquid or concentrate. 
Davison teach the same formulations and discloses the suitable amounts of the micronutrients in percentages and not moles. However one of ordinary skill in the art is n re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 (“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.”); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969); Merck  & Co. Inc. v. Biocraft Laboratories Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed.Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997). (See MPEP 2144.05). 

Claims 9-12, 14 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Davison (US 20140274719) as applied to claim 1 and further in view of Heller et al (4,396,412) and Jimoh (US 20030004063). 

Davison’s teachings on a food-grade fertilizer composition and method of their use are delineated above and incorporated herein. Davidson teach a composition that preferably has a pH from about 5.5 to about 7.5, but lack a specific disclosure on the mineral acids as the agents of choice or the presence of oppositely charged ions. These are known from Heller et al and Jimoh. 

Heller et al teach process for improving the plant growth with the aid of ion exchanger fertilizers, comprising adding to the growth medium weakly basic anion exchangers which are charged with anionic chelate complexes of micronutrient cations and macronutrient and micronutrient anions to the extent of at least 60% of their total capacity together with weakly acid cation exchangers charged with nutrient cations to the extent of at least 60% of their total capacity. Furthermore fertilizers comprising a mixture of weakly basic anion exchanger which are charged with anionic chelate complexes of micronutrient cations and other micronutrient and macronutrient anions to the extent of at least 60% of their total capacity and weakly acid cation exchangers which are charged with nutrient cations to the extent of at least 60% of their total capacity (See at least abstract).
The said fertilisers can contain all the essential macronutrients and micronutrients, anionic nutrients, such as nitrate, phosphate, sulphate, molybdate and borate, being bonded to anion exchangers and cationic nutrients, such as potassium, ammonium, calcium and magnesium, being bonded to cation exchangers. Micronutrients such as iron, manganese, copper, chromium, cobalt and zinc are bonded to weakly basic anion exchangers in the form of anionic chelate complexes (See col.4, lines 15-30). 
The weakly basic anion exchangers are advantageously treated, in the OH- form, first with a 0.1-5% strength aqueous solution of the anionic chelate complexes of the micronutrient cations, then with a 0.01-1% strength aqueous solution containing the micronutrient anions, and finally with an approximately 10% strength solution of the free acid, for example nitric acid, sulphuric acid or phosphoric acid, or a mixture of these acids, until equilibrium is established (See col.4, lines 47-67). 
The ratio in which the highly charged weakly basic and weakly acid ion exchangers are used in the said process or in the said fertilisers can vary within wide limits and depends, inter alia, on the desired pH value in the substrate. The amount of weakly acid groups is preferably 10 to 90%, and preferentially 10 to 50%, relative to the sum of weakly basic and weakly acid groups )See col.3, lines 42-49). In Exemplified compositions, the pH is 4.5 or 4.6 (See Example 2).  

Jimoh teach a stable, liquid concentrate herbicidal composition comprising a water-soluble herbicide in a continuous aqueous phase and an oil-soluble herbicide in a discontinuous oil phase (See abstract).
The water-soluble herbicide and the oil-soluble herbicide are independently present in a concentration that is biologically effective when the composition is diluted in a suitable volume of water and applied to the foliage of a susceptible plant. The composition further comprises a stabilizing amount of one or more water-soluble chlorides selected from hydrochloric acid, alkali metal chlorides, etc, and one or more surfactants (See [0011]). 
It is disclosed that the pH of the aqueous phase of the composition is in a range that is minimally conducive to chemical degradation of the oil-soluble herbicide. The water-soluble herbicide can, in some cases, naturally provide a pH in the desired range; in other cases an acid, e.g., hydrochloric acid, can be added to adjust the pH (See [0064]). 
It would have been obvious to a person of ordinary skilled in the art at the time the invention was made to have combined the teachings of Heller et al and Jimoh with that of Davison to arrive at the instant invention. It would have been obvious to do so because Davison teach fertilizer compositions comprising micronutrients including zinc, boron and copper and suitable additives including acids and humectants applied to soil for fertilization. Heller et al teach ion exchanger fertilizers comprising anions and cations of micronutrients and acids and wherein the pH of the formulations is adjusted to desired levels, such as about 4.6. Jimoh teach liquid concentrate herbicidal compositions for foliage application wherein the pH of the composition is adjusted to desired values by hydrochloric acid. 
As such it would have been obvious to one of ordinary skill in the art to have incorporated the teachings of Heller et al on the pH levels and compounds to achieve the desired pH as taught by Heller et and Jimoh into the formulation of Davison with a reasonable expectation of successfully preparing effective formulations at a suitable concentration range and pH values. 
In other words, the claims would have been obvious because the technique for improving a particular formulation was part of the ordinary capabilities of a person of ordinary skill in the art, in view of the teaching of the technique for improvement in other situations. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may 

Claims 1-3 and 17-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 15-16 of U.S. Patent No. 10,182,572, as evidenced by Jennings (US 20140342911). Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are anticipated by the reference claims. The said instant claims are generic to all that is recited in reference claims. That is, the reference claims fall entirely within the scope of the instant claims.
The two sets of claims are essentially to the same invention. The difference is that instant claim 1 recites a micronutrient, while reference claims recite a nutrient. However as evidenced by Jennings et al, micronutrients are well within the scope of nutrients and that a fertilizer composition may comprise a mixture of macronutrients or micronutrients.   
As such one of ordinary skill in the art is more than motivated to make the claimed compositions from the referenced compositions in view of Jennings with a reasonable expectation of success. 

Response to Arguments
Applicant's arguments filed 11/24/21 have been fully considered but they are not persuasive. 
Applicant’s first argument is that Yamashita is concerned with compositions for fertilizing and remediating soil while Jennings is cited for teaching the use of toxic amounts of micronutrients. Applicant argues that “There is no reason to modify Yamashita to utilize toxic amounts of micronutrients, as this would be completely counter to its goal of fertilizing and remediating soil to provide the nutrients needed for enhancing the health of plants” (See Remarks, page 5).
The argument is not persuasive because Yamashita teach compositions for improving the health and growth of desired/wanted plants and Jennings is drawn to compositions for selective control of invasive plants (i.e. not desired plants).  Jennings specially states that the dry or liquid formulations are applied to plants or soil to “achieve the desired amount of fertilization in the soli to favor the species desired and reduce or eliminate the invasive weedy species (See at least [0051]). 
Applicant’s other argument is that “Further, the Examiner has pointed to no teaching of the use of a micronutrient at the claimed concentrations” (See Remarks, page 5). 
The above statement is not correct. The rejection stated that “The number of micronutrients in the said compositions is in the range of 1 to 60 and the total amount is in the range of from 0.001 to 500 ppm (See [0083] and [0084]). The suitable micronutrients include Fe, Mn, Cu, B, Mo, Co, etc (See [0085]-[0092])” (See the Rejection at page 4). While the disclosed amounts are not in moles unit of measure, one of ordinary skill in the art is more than capable of converting ppm to moles of specific compounds. 
Jennings is cited for teaching the use of boron at a concentration of 0.01 to 50 mg per liter, with reference to paragraph [0066]. However, this is not a concentration in the range of 0.5 to 2M as claimed. Rather, given the molar mass of boron, 10.81 g/mol, the disclosure cited by the Examiner is equivalent to a concentration of about .0009M to about .005M. Thus, the Examiner has pointed to no teaching of any aqueous composition with a micronutrient in the claimed concentration range” (See Remarks, page 5).
The above argument is also not found persuasive because boron is one of the disclosed micronutrients in Jennings. At least at paragraph [0094], Jennings discloses that micronutrients applied to French marigold contains boron, copper, iron, manganese, molybdenum and zinc at 0.5, 4, 2, 1 and 5 mg/l respectively. The rejection also relies on the teachings of Konzak et al which teach an aqueous fertilizer solution wherein the phosphate is present at a concentrations of from 0.5 to 4 molar (see col. 2, line 43 to col. 3, line 3).
Next argument is that Yamshita lacks an express disclosure on the pH levels of the formulation and Knozac is related to a foliar fertilizer solution comprising phosphate ester and that there is no teaching in Knozac that the pH in a foliar application would be relevant to a soil application (See Remarks, page 5).  
The argument is not persuasive because 1- Yamashita teach that the said formulations can be applied to plants foliage or roots, i.e. the soil (See [0002] and [0037]). 2- both Yamashita and Konzac teach fertilizer compositions comprising the same micronutrients. 3- Konzac et al teach the effectiveness of the pH range for applition to variety of crops and not because it is foliar application (See Col. 5, lines 52-61 and Table 11). 4- one of ordinary skill in the art of fertilizer applications is more than capable of determining the desired pH levels for best outcome. 

The above argument is also not found persuasive because Yamashita teach  that the sais compositions can comprise a liquid carrier mediums such as an aqueous mediums with additional components such as glycerin, alcohol, polymers, organic acids, complex carbohydrates, macronutrients, micronutrients, sterols, proteins, gums, etc (See [0052]). Yamashita also discloses that the said formulations may be applied by spraying. 
Additionally, Konzak et al teach that -The fertilizers can also advantageously be provided with a surfactant or other surface tension lowering agent to better spread the droplets of fertilizer over the leaf surface and improve absorption. Thus one of ordinary skill in the art is more than motivated to select a surfactant as the additional agent of Yamashita to improve spreading the formulations by reducing surface tension of the formulation.  
With regards to the rejection of claims over Jennings, Konzak and Jimoh, Applicant argues that Jimoh’s compositions are different and they cannot remedy the deficiencies of Jennings and Konzak. Specifically Applicant argues that “The Examiner has indicated that that HCl in Jimoh is used to control the pH of the aqueous phase in a range that is minimally conducive to chemical degradation of the oil soluble herbicide (Office Action at page 10). As Jennings is not concerned with chemical degradation of an oil-soluble herbicide, there is no reason for the skilled artisan to look to Jimoh for any teaching related to pH, or to select HCI to use to control the pH, particularly as Jennings does not teach that any particular pH is of importance, much less that the pH needs to be controlled in a particular range” (See Remarks page 7).
While Jimoh teach that HCl can be added to stabilize the oil-soluble herbicide, the argument is not persuasive because as indicated in the obviousness statement of the rejection, Jimoh also teach adding HCl as a pH adjusting compound. Also the rejection stated that the pH range is disclosed by Kozak et al not Jennings. The rejection stated “Konzak et al teach fertilizer compositions comprising nutrients and additives and wherein suitable pH range for such a fertilizer formulation is from 3-7. Jimoh teach liquid concentrate herbicidal compositions for foliage application wherein the pH of the composition is adjusted to desired values by hydrochloric acid”. 
Next argument is regarding the rejection of claims over Davison. Applicant argues that Davison is related to fertilizer compositions to grow crops especially useful at growing crops under drought or nutrient-deprived conditions. Thus, Davison is related to fertilizer compositions that are meant to enhance the growth of crops especially under drought or nutrient-deprived conditions. In contrast, the presently claims are directed to an aqueous herbicide composition (See Remarks, page 7). 
The argument is found unpersuasive. Davison teach fertilizer compositions that can be concentrate or ready-to-use liquids, and wherein the concentrate composition is diluted with water before being applied to the crops. 
Then the argument is that “The difference in the activity is reflected at least in the concentration of micronutrient recited in the present claims. The Examiner has not indicated how Davison teaches a composition comprising micronutrients at the claimed molarity. While the Office Action states that “one of skill in the art is more than capable of converting the amount to Moles’, there is no reference to an amount that can be so converted to arrive at the claimed compositions. The Examiner points to paragraphs [0022]-[0027] for teaching of certain percentages of various metals per hundred-weight. However, this does not teach an aqueous composition with the recited concentration of a micronutrient” (See Remarks, pages 7-8).
The above argument is also unpersuasive. Davison teach applying the formulation is a liquid form and discloses that the formulation is applied at a rate of up to 25 gallons per acre wherein the micronutrients are present up to about 1% of the said composition. Thus one of ordinary skill in the art is more than capable of determining the desired concentration in moles. 
Next argument is that “The Examiner has also not indicated how Davison teaches the use of an adjuvant and an organic or mineral acid as claimed, or provided any reason to modify Davison to use an adjuvant or organic or mineral acid” (See Remarks, page 8).
Davison teach that the said fertilizer compositions comprise additional material such as vitamins, amino acids, carbohydrates, polysaccharides, beneficial microorganisms, and mixtures thereof. The specific compounds include folic acid, and derivatives, glycine, and derivatives thereof, alginic acid, mannitol, succinic acid, sorbitol, fructose, sucrose, dextrose, lactose, and derivatives and mixtures thereof (See [0033]-[0036] and claims 8 and 19). Davison also teach that the phosphorous-containing material may be phosphorous acid (a mineral acid) (See [0018] and claim 3. Also see page 12 of the Office action). 
  
Claims 1-20 are rejected.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mina Haghighatian whose telephone number is (571)272-0615.  The examiner can normally be reached on M-F, 7-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on 571-272-5539.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
                                                                                     /Mina Haghighatian/

Mina Haghighatian
Primary Examiner
Art Unit 1616